DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election, without traverse, of Group I, claims 1-15, in the reply filed on 02/22/21, is acknowledged.

3.  Applicant's election, with traverse, of the species election, in the reply filed on 02/22/21, is also acknowledged.  The traversal is on the ground(s) that the assay, kit, and methods are intended to determine which if any of the three types of microorganisms is present in a sample (see Remarks, page 7). Although it is noted that the independent claims do not required binding molecules for each of the three types of microorganisms, some of the claims, as a whole do (e.g. see claims 3 and 6-7). Thus, this argument is persuasive and the species election is hereby withdrawn. In light of the withdrawn species election, all claims from Group I will be examined. Applicant should ensure the correct status identifiers for all claims accompany the next correspondence. 


Claim Status
4.  The amendment, filed 02/22/21, has been entered. 

5.  Claims 1-26 are pending. Claims 4-6, 9-10, 18, and 21-22 are amended. Claims 16- withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/21. Claims 1-15 are under examination.

Information Disclosure Statement
6.  The information disclosure statement (IDS) submitted on 06/29/20 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.
 
Claim Interpretation
7.  The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
For example, claim 14 recites “...means for filtering, concentrating and/or enriching antigen(s)...”  Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it from being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
9.  Claims 8, 9 and 10 are objected to because of the following informalities:  improper formatting of an acronym/abbreviation.  Claim 8 contains several acronyms and/or abbreviations, wherein most, but not all, are presented using both quotations and parenthesis, where only parenthesis are expected and/or required (e.g. see “NGAL” vs. TNF). Similarly, claim 10 recites (“LPS”) where (LPS) is sufficient and expected.  Appropriate correction, using consistent notation, is required.

Claim Rejections - 35 USC § 112
10.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.  Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 is indefinite because the term “assay” may be used as both a noun (i.e. a product or device) and a verb (i.e. a method for testing). Although it appears that the claims were intended to be drawn to a product, claim 1 is further distinguished from claim 6 (i.e. “An assay kit”) which is clearly drawn to a product. In addition, in the 
Further, it is unclear how many binding molecules are required in claim 1. For example, as written, it appears that the assay requires a minimum of four binding molecules (i.e. see “...at least one...” recited four times), but based on the Brief Summary (see specification at [0016]), along with the “or” options and lack of punctuation for the second and forth recitations, it appears the minimum number might be as little as two. Thus, it is unclear if the “at least one binding molecules”, with and without labels, are required to be different or may be the same entities.  
Furthermore, the term “specifically” in the phrase “specifically binds” is a relative term which renders claims 1, 6 and 7 indefinite.  For example, it is unclear how a binding molecule may “specifically” bind “indirectly” to anything (i.e. if the binding is indirect, it is not specific for the target; see claim 1); and how specific does the binding need to be to constitute inclusion as compared to exclusion in these claim(s)?
Therefore, clarification is required to ascertain what the invention is and/or what is the minimum number of binding molecules that must be included therein and/or what the binding molecules are required to do and/or have.  For the purpose of compact prosecution, independent claim 1 has been interpreted to encompass either a method or a device, either with as little as two binding molecules, one for an inflammatory marker and one for a marker for a pathogenic microorganism.
claim 11, recites the limitation "the antigen indicative of the presence of a fungus" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because the requirement for a binding molecule for a fungus is not introduced until claim 7 (i.e. not claim 6 from which claim 11 directly depends). Thus, clarification is required to ascertain the metes and bounds of this claim.
Regarding claim 13, the phrase "such as" (see line 3) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention; See MPEP § 2173.05(d). Thus, clarification is required to ascertain the metes and bounds of this claim.
Claim 14 recites the limitation "the peritoneal dialysis effluent" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because the kit of claim 6, from which it directly depends, does not have or require a peritoneal dialysis effluent (i.e. the kit is only required to contain 3 binding molecules). Thus, clarification is required to ascertain the metes and bounds of this claim.
Claim 15 is unclear based on the phrase “...that specifically elutes antigen(s) from the assay kit” because there are no antigens per se in the assay kit of claim 6 from which it depends (i.e. the kit is only required to contain 3 binding molecules). In addition, the term “specifically” in the phrase “specifically elutes” is a relative term which renders claims 15 indefinite. Thus, clarification is required to ascertain the metes and bounds of this claim.

Claim Rejections - 35 USC § 102
12.  In the event the determination of the status of the application as subject to AIA  35 

13.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

14.  Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sambursky et al. 2015 (US 8,962,260).
Instant claims are drawn to an assay for diagnosing an infection in a subject, comprising at least one binding molecule that specifically binds an inflammatory marker in a sample taken of the subject, at least one binding molecule having a label that specifically binds directly or indirectly to the inflammatory marker or to the at least one binding molecule that specifically binds the inflammatory marker, at least one binding molecule that binds a marker indicative of the presence of a pathogen in the sample, and at least one binding molecule having a label that specifically binds directly or indirectly to the marker indicative of the presence of a pathogen in the sample or to the at least one binding molecule that specifically binds the marker indicative of the presence of a pathogen in the sample.
Sambursky teaches lateral flow immunoassays for rapidly detecting and  (i.e. inflammatory markers; e.g. column 11; meeting limitations found in claim 5). 
Therefore, Sambursky anticipates the invention as claimed.


Claim Rejections - 35 USC § 102
15.  Claims 1, 3-6, 8, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. 2013 (Pathogen-Specific Local Immune Fingerprints Diagnose Bacterial Infection in Peritoneal Dialysis Patients; J. Am. Soc. Nephrol. 24:2002-2009, 2013).
 and IL-10 (i.e. indicative of a Gram negative infections); CXCL10 (i.e. indicative of Gram positive infections); and TNF- (i.e. indicative of an inflammatory response) in samples of peritoneal effluents from patients with peritonitis; e.g. see 2007, first 2 paragraphs in left column; and last 2 paragraphs in right column; meeting limitations found in instant claims 1, 3, 4, 5, 6, 8, and 15). Lin teaches the immune fingerprints were due to the responses to the presence of bacterial LPS (e.g. page 2007, left column; meeting limitations found in instant claim 10). 
With regards to the term “kit” in the preamble of claim 6, it is noted that a kit is merely a set of items needed for a specific purpose and the prior art reference teaches each and every item used in a single method for the same purpose as is claimed, i.e., detecting microorganisms and inflammatory markers in peritoneal dialysis effluent from subjects in need thereof.  
Therefore, Lin anticipates the invention as claimed.


Claim Rejections - 35 USC § 102
16.  Claims 1-7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobson et al. 2018 (WO2018/060708).
	Dobson teaches assays for detecting microorganisms, including Gram positive bacteria, Gram negative bacteria, and/or fungi, associated with infections, including peritonitis, in patients in need thereof, comprising the use of first and second reporting inter alia, precipitate formation (i.e. necessarily requires binding) and/or color changes due to endogenous enzymes (i.e. also requires binding) and/or redox reactions by the activity of microorganisms (i.e. also requires binding; see pages 2-3, bottom of page 4 and top of page 5; meeting limitations found in instant claims 1 and 6).  Dobson teaches the method is carried out in a device having at least two channels arranged to receive fluid (i.e. a lateral flow device; e.g. page 22; and Figure 1; meeting limitations found in instant claim 2). Dobson teaches the detection means may be made into concentrated solutions that are applied to filter discs (e.g. page 26; meeting limitations found in instant claim 14). Dobson teaches the detection means comprises a buffer (e.g. see page 15; meeting limitations found in instant claim 15). Dobson teaches it is most preferred to be able to establish the presence of specific species in samples of peritoneal dialysis effluent, including Staphylococcus aureus, Escherichia coli, and/or Candida albicans (e.g. pages 3 and 29; meeting limitations found in claims 12 and 13). 
With regards to the term “kit” in the preamble of claim 6, it is noted that a kit is merely a set of items needed for a specific purpose and the prior art reference teaches each and every item used in a single method for the same purpose as is claimed, i.e., detecting microorganisms and inflammatory markers in peritoneal dialysis effluent from subjects in need thereof.  Therefore, Dobson anticipates the invention as claimed.
Claim Rejections - 35 USC § 103
17.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


18.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
20.  Claims 1-6, 8-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sambursky et al. 2015 (US 8,962,260) in view of Lawrence et al. 2015 (US 2015/0241424).
Sambursky teach lateral flow immunoassays for rapidly detecting and diagnosing infections in subjects in need thereof, comprising a dual-use, two-strip sample analysis device having a first lateral flow chromatographic test strip with a first reagent zone and a second reagent zone; wherein the first reagent zone includes at least one first reagent specific to a low level of C-reactive protein (i.e. both an inflammatory marker and a marker indicative of bacteria) such that, when the sample contacts the first reagent, a first labeled complex forms (i.e. binding molecules) if the low level of C-reactive protein is present in the sample; and wherein the second reagent zone includes at least one second reagent specific to ΜxΑ (i.e. a marker indicative of the presence of a pathogen) such that, when the sample contacts the second reagent, a second labeled complex forms (i.e. binding molecules) if ΜxΑ is present in the sample (e.g. see columns 3-4 bridging paragraph; Figure 1; and Sambursky claim 18; meeting limitations found in instant claims 1, 2, 3, and 8).  Sambursky teach other markers may also be included including lipopolysaccharide (LPS; i.e. a marker indicative of Gram negative bacteria), procalcitonin, IL-6 and/or TNF (i.e. additional inflammatory markers; e.g. column 11; meeting limitations found in instant claims 5, 8, and 10). Sambursky teaches the lateral flow assays may be combined into kits having appropriate buffers (e.g. see column 34 and Figure 11; meeting limitations found in instant claim 15). Sambursky teaches the use of filters for concentrating the markers (e.g. column 37; meeting limitations found in instant claim 14). Sambursky teaches factors that urge physicians to give broad 
Therefore the difference between the prior art and the invention is a binding molecule that binds an antigen indicative of a Gram positive bacterium (e.g. see claims 4 and 6), including LTA (e.g. see claim 9).
However, Lawrence teaches that testing liquid samples for the presence of bacteria is a critical component in a wide variety of fields and requires tests that are rapid, sensitive and broadly specific  to detect a wide variety of bacteria (e.g. see [0003]). Lawrence teaches similar lateral flow assays for detecting bacteria in samples comprising similar binding molecules for similar bacterial antigens wherein the ability to broadly identify the presence of Gram positive bacteria, using pan-generic antibodies (i.e. binding molecules) that bind to lipoteichoic acid (LTA), and broadly identify the presence of Gram negative bacteria, using pan-generic antibodies (i.e. binding molecules) that bind to lipopolysaccharides (LPS) is desirable so that the presence or absence of Gram positive and Gram negative bacteria can be separately detected and distinguished (e.g. [0004-0008, 0034, 0041]; and Lawrence claims 1, and 10-14; meeting limitations found in instant claims 4, 6 and 9). Lawrence teach the sample is any liquid sample suspected of containing bacteria, including peritoneal dialysis fluids (e.g. [0015-0016]; and Lawrence claim 51). Lawrence provides working examples for detecting specific pathogens including Klebsiella spp. (e.g. see Table 1; meeting limitations found in instant claims 12 and 13).
prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the lateral flow devices having two or more labeled, binding molecules for detecting bacterial pathogens in biological samples, as taught by Sambursky, by using binding molecules broadly specific for Gram positive (e.g. LTA) and Gram negative (e.g. LPS) bacteria, thereby arriving at the claimed invention, in order to independently identify and characterize the pathogens present in the sample of interest, as taught by Lawrence.  Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success in order to make a better informed decision regarding treatment options, such as the prescription of antibiotics, as taught by Sambursky.  The combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Sambursky contains a “base” product of a lateral flow assay device for detecting bacterial pathogens in biological fluids using markers such as CRP, LPS, TNF, IL-6 and/or procalcitonin; and Lawrence contains methods using similar lateral flow devices for detecting bacterial pathogens in biological fluids wherein the technique of broadly 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


Claim Rejections - 35 USC § 103
21.  Claims 1-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dobson et al. 2018 (WO2018/060708A1) in view of Ostrosky-Zeichner et al. 2005 (Multicenter Clinical Evaluation of the (1-3) -d-Glucan Assay as an Aid to Diagnosis of Fungal Infections in Humans; CID 2005:41, pages 654-659; hereafter “Ostrosky”). 
	Dobson teaches methods and devices for detecting microorganisms, including Gram positive bacteria, Gram negative bacteria, and/or fungi, associated with infections, including peritonitis, in patients in need thereof, comprising the use of first and second reporting means each with indicator compounds along with a means for detection of leukocytes (i.e. inflammatory marker) also having an indicator compound (e.g. see pages 1-2, 12-13, and 16-17; and Dobson claims 1, 3, 10, and 14-16; meeting limitations found in instant claims 1, 3, 4, 5, 6, and 7). Dobson teaches the reporting means encompasses observable changes to the indicator compounds, including inter alia, precipitate formation (i.e. necessarily requires binding) and/or color changes due to Staphylococcus aureus (i.e. Gram positive), Escherichia coli (i.e. Gram negative), and/or Candida albicans (i.e. a fungus; e.g. see pages 3 and 29; meeting limitations found in claims 12 and 13). Dobson teaches their assays are used to detect microbial contamination or infection at an early stage because this means that treatment can be started more quickly, and so the infection/ contamination may be controlled more easily (e.g. page 29).
	Therefore the difference between the prior art and the invention is wherein the antigen indicative of a fungus is -glucan.
	However, Ostrosky teach 1-3--d-glucan (BG) is derived from fungal cell walls and is already a known target for the detection of the pathogenic fungus, Candida, in biological fluids (e.g. see page 655, left column). Ostrosky teach targeting this antigen facilitates identifying the Candida pathogens to species level (e.g. Table 4) and does not Mucor, Rhizopus or Cryptococcus (e.g. page 658, left column). Ostrosky teach the test appears to be useful both as a single-point assay for patients hospitalized with suspicion of a fungal infection or as a part of a surveillance strategy in high-risk hosts (e.g. page 659, left column).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify lateral flow assays used for detecting and distinguishing bacterial and fungal infections, including Candida infections, in the peritoneal dialysis effluent, as taught by Dobson, by targeting -glucan of the fungal cell wall of Candida spp., thereby arriving at the claimed invention, in order to confirm the presence or absence of Candida, and which particular species thereof, was in the sample, as taught by Ostrosky.  Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, in order to identify the type of microbial infection at an early stage so that treatment could be started more quickly and controlled more easily, as taught by Dobson. The combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Dobson contains -glucan of the fungal cell wall, is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Ostrosky would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Conclusion
22. No claims are allowed.

23.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
24.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

March 22, 2021